Case 2:19-cv-00159-HYJ-MV ECF No. 36-4, PageID.188 Filed 10/30/20 Page 1 of 3




                               EXHIBIT 4
(Plaintiff’s Response and Brief in Opposition of Defendants’ Motion for
                          Summary Judgment)
     Case 2:19-cv-00159-HYJ-MV ECF No. 36-4, PageID.189 Filed 10/30/20 Page 2 of 3




                                                             Notes Report
DATE TIME:             03/27/2019 19.32.00


OFFICER;               BONIFAS.KATE


TYPE:                  RV • RULES VIOLATION


FACILITY:              MC Marqueile County Jail

POST                   MAST • Master Control


HOUSING ASSIGNMENT:

INMATE/s) NAME:        MC2019000430(HILL RICHARD JACK SR),




NOTE:

Violation; G • INFORMATIONAL
Penalty;
Action:
Immediate Action Taken: INMATE TAKEN TO EC
Officers:
Details of incident; ON 3-22-19 AT 2237 FORSYTH TOWNSHIP POLICE DEPARTMENT OFFICER WONCH BROUGHT IN INMATE RICHARD JACK HILL(DOS;9-22
-60) FOR DOMESTIC VIOLENCE. THE SUBJECT VMS VERY INTOXICATED WITH A PBT OF.214. DUE TO THE LEVEL OF INTOXICATION THE INMATE WAS
PAT TED DOWN IN THE SALLYPORT AND WALKED UPSTAIRS TO DE TOX Y WHERE ALL OF HIS EXTRA CLOTHING AND ITEMS WERE REMOVED SO HE
COULD SOBER UP BEFORE BEING BOOKED. THF SUBJECT WAS IRRITATED BUT COOPERATIVE WITH OFFICERS. AFTER OFFICERS LEFT INMATE HILL
WHO WAS SITTING ON THE SLAB IN DETOX Y MUMBLING TO HIMSELF. SEVERAL TIMES I COULD MAKE OUT INMATE t lILL SAYING "HE BEAT ME UP"
REFERRING TO OFFICER WONCH. ONCE HE WAS PLACED IN DETOX Y OFFICER WONCH STOPPED INTO OUR CONTROL ROOM HE WAS TELLING JAIL
O^ERS WHAT HAD HAPPENED DURING THE ARREST. OFFICER WONCH CLAIMED THAT THE SUBJECT, INMATE HILL. WENT AFTER HIS VICTIM.!
1^1 AND OFFICER WONCH STATED HE "BODY SLAMMED" HIM TO THE GROUND TO STOP HIM FROM ASSAULTING HIS WIFE. HE THEN SAID THAT MR.
HILL WOULD NOT OR COULD NOT STAND UP AND WALK SO OFFICER WONCH GRABBED ONTO HIS LEATHER JACKET AND "DRAGGED" MR. HILL OUT OF

07,'24/2019 12-41 PM
                                                               Requested By:                                  Page   1   of   16
   Case 2:19-cv-00159-HYJ-MV ECF No. 36-4, PageID.190 Filed 10/30/20 Page 3 of 3




THE HOUSE THROUGH THE SNOW AND LEFT HIM ON THE GROUND OUTSIDE OF THE PATROL CAR AS MR. HILL WOULDN'T ASSIST IN GETTING INTO
THE CAR. OFFICER WONCH STATED THAT HE ASKED FOR ASSISTANCE FROM EMS TO GET MR. HILL INTO THE BACK SEAT OF HIS CAR WHICH THEY
DID ASSIST WITH. OFFICER WONCH DID STATE THAT THE SUBJECT WAS NOT PAT SEARCHED BEFORE BEING PLACED INTO THE BACK OF THE
PATROL CAR. AFTER SOME TIME INMATE HILL BEGAN COMPLAINING OF PAIN. OVER TIME THE PAIN GOT WORSE AND WOULD INTENSIFY WHEN HE
ATTEMPTED TO LAY DOWN. HE SAID THE PAIN WAS ALL OVER HIS CHEST AND FRONT AREA AND THINGS WFRE CRUNCHING INSIDE OF HIM AT
APPROXIMATELY 0200 ON 3-23-19 VITALS WERE OBTAINED FROM THE INMATE AND OUR ON CALL DR. WAS CONTACTED. NP NATHAN THOMPSON
ADVISED THAT THE SUBJECT WOULD NEED TO BE SEEN AT THE EMERGENCY ROOM DUE TO THE CLAIMS AND THE VITALS I CONTACTED SGT
ABOUSSLEMAN TO TRANSPORT INMATE HILL TO THE EMERGENCY DEPARTMENT AND THEY LEFT AT AT APPROXIMATLY 0206. SGT. ABOUSSLEMAN
NOTIFIED US AT APPROXIMATLY 0643 THAT INMATE HILL HAD 10 BROKEN RIBS AND 3 BROKEN VERTEBRAE AND AIR POCKETS AROUND HIS LUNGS.
AT 1118 INMATE HILL WAS RELEASED ON PR BONDS AUTHORIZED BY CHARITY MASON AS HE WAS GOING INTO EMERGENCY SURGERY TO FIX THE
BROKEN VERTEBRAE IN HIS BACK.




07.'24/2019 12:41 PM                                     Requested By:                                   Page   2   of   16
